United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 22, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30206
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KEVIN LAMAR BROOKS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:04-CR-50066
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kevin Lamar Brooks appeals his jury-trial conviction for

being a felon in possession of a firearm.   18 U.S.C. § 922(g)(1).

He contends that the evidence was insufficient to support his

conviction.

     Because Brooks failed to renew his Fed. R. Crim. P. 29

motion, this court reviews the sufficiency of evidence “not under

the usual standard of review for claims of insufficiency of

evidence but rather under a much stricter standard.”      United

States v. Ruiz, 860 F.2d 615, 617 (5th Cir. 1988).     The court is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30206
                                 -2-

limited to determining “whether there was a manifest miscarriage

of justice.”    Id. (citation and internal quotation marks

omitted).

     Brooks argues that the Government did not demonstrate beyond

a reasonable doubt that he actually knew about and possessed the

firearm, which was found between the mattress and box springs of

a bed.   However, there was testimony that Brooks, who was

physically present in the residence when the firearm was

discovered by law enforcement officers, admitted that the firearm

was his.    There was also evidence that Brooks’s driver’s license

was found in a drawer in the same bedroom as the firearm, and

that mail was sent to Brooks at the residence.   The evidence

adduced at trial was sufficient to establish Brooks’s possession

of the firearm.    See United States v. Mergerson, 4 F.3d 337, 349

(5th Cir. 1993).   Accordingly, the judgment of the district court

is AFFIRMED.